Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.  Claims 1-4, 6-11, 13-16 are currently pending examination, claim 12 has been withdrawn and claim 5 has been canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By Applicant’s most recent entered amendment (8/15/22), the content of previously recited claims 2 and 3 were incorporated into claim 1; but claims 2 and were not additionally canceled.  Thus claim 2 and claim 3 do not further limit the subject matter of claim 1 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2007/0166645; hereafter Jeong).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2007/0166645; hereafter Jeong).
Claim 15: Jeong teaches a method of manufacturing a transition metal chalcogenide thin film (See, for example, abstract, [0063]).  
Forming a layer of precursor material onto a heat deformable polymer substrate (plastic) the precursor material comprising a transition metal chalcogenide precursor attached to an amine-based ligand (See, for example, abstract, [0015-0022], [0044], [0059] and examples; such plastic / polymer substrates would be deformable at temperatures in excess of softening or melting points),
Decomposing at least a portion of the layer (curing) by separating the amine-based ligand from the precursor material in the portion of the layer by application of light having radiant power sufficient to decompose the portion of the layer (uv curing tailored to particular ligand and chalcogenide (See, for example, [0063], Fig 6, [0032])).  
Wherein the transition metal chalcogenide thin film is formed at a temperature of 20oC to 40oC (Such as room temperature)  (See, for example, [0063] As Jeong is silent as to the temperature during periods of UV irradiation, and does not explicitly state additional input of thermal energy, one of ordinary skill in the art would assume room temperature ~20-22oC). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shin et al (KR 10-2007-0080723 ;as provided by applicant in 9/20/21 IDS); hereafter Shin).
Claim 15: Shin teaches a method of low-temperature manufacturing a transition metal chalcogenide thin film (See, for example, abstract).  
Forming a layer of precursor material onto a heat deformable polymer substrate (plastic) the precursor material comprising a transition metal chalcogenide precursor attached to an amine-based ligand (See, for example, abstract, pg 6),
Decomposing at least a portion of the layer (curing) by separating the amine-based ligand and excess chalcogen atoms from the precursor material in the portion of the layer by application of light having radiant power sufficient to decompose the portion of the layer (uv curing solely used to convert precursor to chalcogenide (See, for example, abstract, pg 6-7, see too rejection of claim 1 above).  
Wherein the transition metal chalcogenide thin film is formed at a temperature of 20oC to 40oC (Such as room temperature)  (See, for example, pg 6-7; Shin is silent as to the temperature during periods of irradiation but where conditions are not stated, and does not explicitly state additional input of thermal energy, one of ordinary skill in the art would assume room temperature ~20-22oC). 
Alternatively as Obviated: 
Refer to the rejection above, although no explicit exemplary embodiment is provided with an amine-based ligand, Shin has explicitly taught the R group as being hydrazine, hydrazine, amine, NH4+ (See, for example, abstract, pg 4 of translation), therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated such an amine-based ligand since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 15 above, and further in view of Rudolph et al (US 2009/0191483; hereafter Rudolph).
Claim 16: Jeong teaches the method of claim 15 (above) but is silent as the lamp to layer separation.  Rudolph teaches a method of preparing patterned films via UV curing from precursors (See, for example, abstract, [0005], [0070-0071]).  Rudolph further demonstrates that it well known in the art that the distance between the UV lamp and surface receiving the radiation influences the degree of curing and is optimized with respect to other variables such as duration, intensity, distribution, desired resolution, chemisty, etc (See, for example, [0070]).  Rudolph further teaches wherein the separation distance between the UV lamp and the target surface  is commonly from about 2.54 to 25.4 cm (See, for example, [0071]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lamp to layer separation distance of from 2.54-25.4 cm since such a distance is conventional in the art to predictably achieve UV curing, since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly about 20 cm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 15 above, and further in view of Rudolph et al (US 2009/0191483; hereafter Rudolph).
Claim 16: Shin teaches the method of claim 15 (above) but is silent as the lamp to layer separation.  Rudolph teaches a method of preparing patterned films via UV curing from precursors (See, for example, abstract, [0005], [0070-0071]).  Rudolph further demonstrates that it well known in the art that the distance between the UV lamp and surface receiving the radiation influences the degree of curing and is optimized with respect to other variables such as duration, intensity, distribution, desired resolution, chemisty, etc (See, for example, [0070]).  Rudolph further teaches wherein the separation distance between the UV lamp and the target surface  is commonly from about 2.54 to 25.4 cm (See, for example, [0071]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lamp to layer separation distance of from 2.54-25.4 cm since such a distance is conventional in the art to predictably achieve UV curing, since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly about 20 cm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim(s) 1-4, 6-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitzi et al (US 2005/0009225; hereafter Mitzi) in view of Jeong.
Claims 1-3: Mitzi teaches a method of manufacturing transition metal chalcogenide thin films (See, for example, abstract), comprising operations of: 
forming a transition metal chalcogenide precursor on a substrate (See, for example, abstract, [0041], [0165]); 
wherein the transition metal chalcogenides precursor includes a material represented by: LMX.sub.n+m, where M is, In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, L is an amine-based ligand coordinated to M, X is S, Se or Te, n is greater than 0 but less than or equal to 4, and m is greater than 0 but less than or equal to 12 (See, for example, [0039-0041], [0115-0125], [0135-0149], and examples; hydrazine as hydrazine compound is taught as preferable). 
Mitzi further teaches wherein decomposition of the amine based ligand, such a via heat or laser See, for example, [0093], but does not explicitly teach wherein irradiating light onto the transition metal chalcogenide precursor the light having a sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film wherein the light includes light having a wavelength region of 200 to about 450 nm and wherein the operation of irradiating light decomposes the transition metal chalcogenide precursor at a temperature of 20oC to 40oC.  Jeong teaches a method of manufacturing transition metal chalcogenide thin films via application decomposition of an amine based transition metal chalcogenide precursor on a substrate (See, for example, abstract, [0014-0023), and [0060]). Jeong teaches curing and decomposition of the bound ligand can occur thermally or alternatively by irradiating the precursor with UV light at about 200 to 450 nm (See, for example, [0062-0063).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated curing via irradiating light onto the transition metal chalcogenide precursor the light having a sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film wherein the light includes light having a wavelength region of 200 to about 450 nm as such uv curing is explicitly taught as a predictable alternative to thermal curing for amine-based transition metal chalcogenide precursors  and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).  As Jeong is silent as to the temperature during periods of UV irradiation, and does not explicitly state additional input of thermal energy, one of ordinary skill in the art would assume room temperature ~20-22oC). 
Claim 4: Mitzi further teaches wherein the substrate is selected from the group consisting of a polymer including polyimide (kapton), polycarbonate, a plastic materials, a ceramic including SiO.sub.2, Al.sub.2O.sub.3,  Si.sub.3N.sub.4, SiC, BN or combinations thereof, and combinations thereof (See, for example, [0106], claim 18, claim 28, Claim 40). 
Claim 6  Mitzi further teaches wherein the amine-based ligand is selected from the group consisting of NH.sub.4.sup.+, N.sub.2H.sub.5.sup.+, CH.sub.3NH.sub.3.sup.+, hydrazine, ethylenediamine, 2-aminoethanol, and combinations thereof (see, for example, [0112-126]; particularly hydrazine compound is explicitly hydrazine).
Claim 7: Mitzi explicitly teaches wherein the operation of forming the transition metal chalcogenides precursor includes patterning the transition metal chalcogenides precursor to form the transition metal chalcogenides (See, for example, [0086], [0159], [0198], wherein the pattern deposited would conform to the pattern of delivery, such as the stamp or print patterning during stamping or printing)
Claim 8: Mitzi further teaches wherein the transition metal chalcogenides precursor is formed by stamping, inkjet printing, spin coating, dipping or printing (see, for example, [0010], [0086]).
Claim 9: Mitzi further teaches wherein the operation of forming the transition metal chalcogenides precursor is performed by applying a solution of the transition metal chalcogenides precursor onto the substrate. (See, for example, [0086], examples).
Claim 10 Mitzi further teaches wherein the solution is selected from the group consisting of ethylenediamine, dimethylformamide, ethylene glycol, ether, DMF, HMPA, and combinations thereof. (See, for example, [0083], [0097], [0133], [0230], claim 2), 
Claim 11: Mitzi further teaches  wherein the transition metal chalcogenide thin films includes a material represented by: MX.sub.n, where M is In,  Sn,  Zn, Ga, Ge, Sb, Bi or Ti, X is S, Se or Te, and n is greater than 0 but less than or equal to 4 (See, for example, Figures, abstract, [0135-0149], and examples). 
Claim 13: Mitzi further teaches wherein an integrated circuit, an optoelectronic device, a sensor, or a wearable device comprises the transition metal chalcogenide thin film (See, for example, abstract,  [0006], [0007], [0013], [0018], [0023],[0050], [0053]). 
Claim 14: Jeong further teaches wherein the light used to cure the precursor into the chalcogenide is particularly tailored with respect to the bound ligand and the chalcogenide (See, for example, [0063]).  
Claim 15: refer to the rejection of claim 1 above.  Mitzi further teaches forming a layer of precursor material onto a heat deformable polymer substrate (polyimide (kapton), polycarbonate, plastic materials further such as mylar), (See, for example, [0106], claim 18, claim 28, Claim 40 such polymer substrates would be deformable at temperatures in excess of softening or melting, such as at greater than 300oC). 
Wherein the transition metal chalcogenide thin film is formed at a temperature of 20oC to 40oC (Such as room temperature)  (See, for example, [0063] As Jeong is silent as to the temperature during periods of UV irradiation, and does not explicitly state additional input of thermal energy, one of ordinary skill in the art would assume room temperature ~20-22oC). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitzi in view of Jeong as applied to claim 15 above, and further in view of Rudolph.
Claim 16: Mitzi in view of Jeong teaches the method of claim 15 (above) but are silent as the lamp to layer separation.  Rudolph teaches a method of preparing patterned films via UV curing from precursors (See, for example, abstract, [0005], [0070-0071]).  Rudolph further demonstrates that it well known in the art that the distance between the UV lamp and surface receiving the radiation influences the degree of curing and is optimized with respect to other variables such as duration, intensity, distribution, desired resolution, chemisty, etc (See, for example, [0070]).  Rudolph further teaches wherein the separation distance between the UV lamp and the target surface  is commonly from about 2.54 to 25.4 cm (See, for example, [0071]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lamp to layer separation distance of from 2.54-25.4 cm since such a distance is conventional in the art to predictably achieve UV curing, since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly about 20 cm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim(s) 1-4, 6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Growth of Large-Area and Highly Crystalline MoS2 Thin layers on Insulating substrates” Nano Lett. 2012 12, 1538-1544; hereafter Liu).
Claims 1-3: Liu teaches a method of manufacturing transition metal chalcogenide thin films (See, for example, abstract), comprising operations of: 
forming a transition metal chalcogenides precursor on a substrate (See, for example, abstract, Fig 1, pg 1540); 
wherein the transition metal chalcogenides precursor includes a material represented by: LMX.sub.n+m, (NH4)2(MoS4) (See, for example, abstract, pg 1539). 
Liu further teaches wherein decomposition of the amine based ligand, such a via thermal treatment (see, for example, abstract), but does not explicitly teach wherein irradiating light onto the transition metal chalcogenide precursor the light having a sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film wherein the light includes light having a wavelength region of 200 to about 450 nm and wherein the operation of irradiating light decomposes the transition metal chalcogenide precursor at a temperature of 20oC to 40oC.  Jeong teaches a method of manufacturing transition metal chalcogenide thin films via application decomposition of an amine based transition metal chalcogenide precursor on a substrate (See, for example, abstract, [0014-0023), and [0060]). Jeong teaches curing and decomposition of the bound ligand can occur thermally or alternatively by irradiating the precursor with UV light at about 200 to 450 nm (See, for example, [0062-0063).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated curing via irradiating light onto the transition metal chalcogenide precursor the light having a sufficient radiant powder to decompose at least a portion of the transition metal chalcogenide precursor into an amorphous or crystallized area of the transition metal chalcogenide film wherein the light includes light having a wavelength region of 200 to about 450 nm as such uv curing is explicitly taught as a predictable alternative to thermal curing for amine-based transition metal chalcogenide precursors  and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).  As Jeong is silent as to the temperature during periods of UV irradiation, and does not explicitly state additional input of thermal energy, one of ordinary skill in the art would assume room temperature ~20-22oC). 
Claim 4: Liu further teaches wherein the substrate is selected from the group consisting of a ceramic including SiO.sub.2, (See, for example, abstract, 1539). 
Claim 6: Liu further teaches wherein the amine-based ligand is selected from the group consisting of NH4+ (see, for example, abstract, pg 1539).
Claim 7: Liu explicitly teaches wherein the operation of forming the transition metal chalcogenides precursor includes patterning the transition metal chalcogenides precursor to form the transition metal chalcogenides (wherein the pattern deposited would conform to the pattern of delivery, such as alignment of the deposited layer via capillary action in the dip coating process, specifically with respect to the direction of withdrawl from the solution (See, for example, Fig  1a).
Claim 8: Liu further teaches wherein the transition metal chalcogenides precursor is formed by dipping (see, for example, Fig 1, pg 1539-40]).
Claim 9: Liu further teaches wherein the operation of forming the transition metal chalcogenides precursor is performed by applying a solution of the transition metal chalcogenides precursor onto the substrate. (See, for example, pg 1539-1549, Fig 1).
Claim 10 Liu further teaches wherein the solution is dimethylformamide, DMF (See, for example, [pg 1539, Fig 1), 
Claim 11: Liu further teaches wherein the transition metal chalcogenide thin films includes a material represented by:MoS-2- (see, for example, abstract, Fig 1, pg 1539). 
Claim 13: Liu further teaches wherein an integrated circuit, an optoelectronic device, a sensor, or a wearable device comprises the transition metal chalcogenide thin film (See, for example, abstract,  pg 1539, Fig 4, pg 1542-1543). 
Claim 14: Jeong further teaches wherein the light used to cure the precursor into the chalcogenide is particularly tailored with respect to the bound ligand and the chalcogenide (See, for example, [0063]).  

Response to Arguments
Applicant's amendments to claims 14 and 15 filed 8/15/22 with respect to the 35 USC 112 (a) and 35 USC 112 (b) rejections of claims 14-16 have been fully considered and are persuasive.  Therefore these rejections have been withdrawn.  The examiner notes that Applicant’s amendments to claim 1 and retention of claims 2-3 have resulted in the new 35 USC 112 (d) rejections of claims 2-3 above. 
Applicant’s arguments (filed 7/26/22 and entered view RCE 8/15/22) directed to Jeong’s, and separately Shin’s, teaching of an ester compound are convincing with respect to the amended claim 1, such a compound would appear to fall outside of the claims transition metal chalcogenide precursor.  As such particular transition metal chalcogenide precursors have not similarly been amended into claim 15, the examiner has maintained the 35 USC 102 rejections of claim 15.  
Applicant's arguments particularly directed to claim 15 over Jeong , and similarly claim 15 over Shin are not persuasive.  Applicant argues that Jeong and Shin do not teach a heat-deformable polymer substrate, as the plastic substrate in Jeong is taught to withstand heat-curing conditions.  The examiner notes that the claim does not specify what level of heat to which the polymer is heat deformable, thus the examiner maintains that such substrates would be heat-deformable, such as at softening or melting temperatures inherent to the plastic material.
Applicant’s arguments, directed to combination of Mitzi in view of Simonds have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitzi in view of Jeong, and further Rudolph.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712